Citation Nr: 0209486	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-44 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for low back disability 
claimed as secondary 
to the veteran's service-connected internal derangement of 
the left knee.

2. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for right knee disability 
claimed as secondary to the veteran's service-connected 
internal derangement of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1976 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing at the RO in February 1997.  In a July 
1998 decision, the Board found new and material evidence to 
reopen the low back disability claim and remanded that issue, 
as well as the issue of new and material evidence to reopen a 
right knee disability claim, for further action by the RO. 

Although the veteran's appeal also originally included the 
issue of entitlement to service connection for left hip 
disability secondary to the veteran's service-connected 
internal derangement of the left knee, this issue was denied 
in the July 1998 Board decision and is therefore no longer in 
appellate status. 


FINDINGS OF FACT

1.  The veteran's current low back disability is not 
etiologically related to his service-connected internal 
derangement of the left knee, nor is it directly related to 
his active duty service.  

2.  By rating decision in April 1989, the RO denied a claim 
of entitlement to service connection for right knee 
disability; although the veteran filed a timely notice of 
disagreement, he did not file a substantive appeal after 
receiving a statement of the case.  

3.  Evidence received since the April 1989 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for right knee disability secondary to the 
veteran's service-connected  internal derangement of the left 
knee.

4.  Right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is current right knee disability etiologically related 
(including by aggravation) to his service-connected internal 
derangement of the left knee.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor was it proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  The April 1989 rating decision which denied entitlement 
to service connection for right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence has been received since the 
April 1989 rating decision, and the claim of entitlement to 
service connection for right knee disability claimed as 
secondary to the veteran's service-connected left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).

4.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor is right knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
outpatient and hospital records, VA examination reports dated 
March 1997, February 1999, and August 1999, and Social 
Security records.  Not only has the veteran been afforded VA 
examinations, but etiology opinions have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have therefore been 
met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  Further, the 
RO requested records from The Pain Group per the veteran's 
request, however, the RO received a response in April 2001 
stating that no treatment records were located.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection and his application to 
reopen his claim for service connection for his right knee 
disability secondary to his service-connected left knee 
disability.  The discussions in the rating decision, 
statement of the case, multiple supplemental statements of 
the case, and an April 2001 letter from the RO to the veteran 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board also notes that the April 2001 letter to the veteran 
detailed not only the types of evidence necessary, but also 
advised him of the types of evidence VA would assist him in 
obtaining.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Low Back Disability

Service medical records reveal no low back injuries or 
complaints, and the veteran's spine was clinically evaluated 
as normal on separation examination in November 1977.  The 
first evidence of a low back disability appears to be in 
1986.  It is therefore clear that there is no direct 
relationship between current low back disability and the 
veteran's active duty service, nor does the veteran offer 
argument in that regard.  His essential contention is that he 
has developed low back disability as a result of his service-
connected left knee disability. 

VA outpatient record in February 1997 noted that the veteran 
complained of worsening low back pain since 1983 and informed 
the examiner that he was told that he had a ruptured disc in 
1985.  The examiner's opinion was that the veteran's chronic 
low back disability was "most likely" secondary to a 
service-connected left knee disability.  

On the other hand, the veteran has been given three VA 
examinations, and all three VA examiners concluded that the 
veteran's low back disability was not etiologically related 
to his service-connected left knee disability.  

The VA examination report in March 1997 noted that the 
veteran informed the examiner that his back bothered him on a 
daily basis.  The veteran stated that he started to have back 
trouble in 1984, and then in 1986 or 1987, he felt a pull in 
his back while he was doing some roofing.  Examination of the 
lumbosacral spine showed tenderness over the right PSIS and 
SI joints.  The examiner found that based on the history from 
the veteran, particularly involving the fact that he did not 
really have the ambulation problems for the last ten years 
because of the left knee, the back disability was not related 
to the left knee.  

A VA examination report in February 1999 indicated that the 
examiner reviewed the claims file.  The veteran complained of 
chronic low back pain, somewhat more in the left low back 
area.  Examination showed no alteration in gait or stance.  
There was mild tenderness to percussion in the mid and lumbar 
spine.  The examiner noted that the etiology of the veteran's 
low back disability had not been fully determined.  He did 
have mild degenerative disk disease noted on x-ray and 
chronic pain syndrome.  In the examiner's opinion, because 
there was no evidence of an alteration in the veteran's gait 
or stance, it is less likely than not that his left knee 
disability is the cause of his low back pain.  If the two 
were related, the examiner would expect to see gait 
alterations.  Additionally, the examiner opined that many 
people with degenerative joint disease of the knees, to this 
or a more severe degree, do not have secondary low back pain.  

A VA examination report in August 1999 noted that the 
examiner reviewed the claims file.  The report indicated that 
the veteran complained of chronic mid low back pain.  At the 
time his back flared up in late July, the knees were stable 
and when his knee acted up in May, the back pain was stable 
at that time.  The flare-ups have been separate by history.  
Examination of the low back showed no paraspinous spasm or 
tenderness noted and no objective evidence of pain on active 
range of motion.  The diagnosis was recent flare-up of low 
back pain that occurred unrelated to any flare-ups of the 
left knee.  

The examiner noted that records showed that the veteran 
complained of back pain in the 1980's, and a 1992 
consultation referred to "low back pain since 1985 when 
apparently he hurt his back while lifting a 200-pound weight 
at his construction work site."  There were no findings on 
examination, such as length discrepancy or a limp, to 
indicate any alteration in gait.  There were numerous 
references in the medical record that refer to low back pain 
for many years, even starting in the 1980's when the 
degenerative changes of his left knee were much less on x-
ray.  In the examiner's opinion, younger individuals with 
degenerative joint disease of the knees do not complain of 
significant back pain as well.  For all of these reasons, the 
examiner concluded that there is not sufficient evidence to 
conclude that the veteran's low back disability was secondary 
to or aggravated by his left knee problem.  

The veteran's essential argument is that his low back 
disability is secondary to, or aggravated by, his service-
connected internal derangement of the left knee.  In fact, 
the veteran testified at his personal hearing that although 
he hurt his back at work in 1985, his back had already been 
bothering him for a couple of years at that point.  He stated 
that he walks with a limp, that one hip feels like it's up 
and then the other hip feels like it's twisted and down.  The 
veteran believes that one leg is shorter than the other is 
and that he has lost an inch or two in his height.  

Upon review, in contrast to the February 1997 VA medical 
opinion, the purpose of all three VA examinations was to 
determine etiology of the veteran's low back disability.  
Both 1999 VA examination reports noted that a complete review 
of the veteran's claims file was performed.  Both 1999 VA 
examinations found no alterations in gait and stance and 
therefore, found that the veteran's low back disability is 
not secondary to or aggravated by his left knee disability, 
while the February 1997 medical opinion does not have any 
competent corroborating medical evidence to support its 
findings.  The findings from all three VA examination reports 
are also supported by the fact that there is no evidence of 
low back treatment for the veteran until after he experienced 
back pain following a work related injury in February 1986.  
As such, the Board finds that all three VA examination 
reports are more persuasive evidence than the February 1997 
medical opinion.

The Board has also considered the veteran's statements and 
testimony and it has been given weight as to his observations 
for symptoms and limitations caused by his low back 
disability.  However, it does not appear that he is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Therefore, after reviewing 
the totality of the relevant evidence, the Board is compelled 
to conclude that the preponderance of such evidence is 
against entitlement to service connection for low back 
disability claimed as secondary to the veteran's service-
connected internal derangement of the left knee at this time.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Right Knee Disability

New and Material Evidence

In an April 1989 rating decision, the veteran's claim for 
service connection for right knee disability secondary to his 
service-connected left knee disability was denied on the 
basis that current right knee disability was not shown to be 
related to the left knee disability or directly related to 
his active duty service. The veteran filed a notice of 
disagreement in June 1989, and the RO issued a statement of 
the case in October 1989.  However, no substantive appeal was 
ever received on this issue.  The April 1989 rating decision 
is therefore final.  38 U.S.C.A. § 7105(c).

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Although not articulated by the RO, it appears from a June 
2001 supplemental statement of the case that the RO in fact 
found that the claim had been reopened.  The RO then 
discussed the merits of the evidence and found that service 
connection was not warranted.  Although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Turning to the record, the Board notes that the prior final 
decision was essentially based on findings that there was no 
reasonable basis to associate the veteran's right knee 
disability to the veteran's service-connected left knee 
disability.  The Board notes that at the time of the April 
1989 rating decision, there was no medical findings that 
established any relationship between the right knee and left 
knee disabilities.  However, evidence received since the 
April 1989 rating decision includes two medical statements 
from VA physicians.  One February 1999 medical statement, 
which is competent medical evidence, noted that the veteran 
injured his right knee while playing basketball because he 
was babying his less-than-normal left knee.  VA physician 
concluded that it is a "reasonable thing to assert" that 
the veteran's right knee disability is related to the left 
knee disability.  The other February 1999 medical statement, 
which is also competent medical evidence, provides that the 
veteran's left knee disability "possible contributed" to 
the progressive disability developing in his right knee.  

The additional evidence also includes contrary medical 
opinions, reflecting that the veteran's current right knee 
disability is not etiologically related to a service-
connected left knee disability.  Nevertheless, despite the 
fact that there are differing medical opinions of record, the 
Board is of the opinion that the two VA medical opinions 
noted above must be viewed as so significant that it must be 
considered in order to fairly decide the merits of the claim.  

For the reasons set forth above, the Board finds that new and 
material evidence has been received in the form of competent 
evidence of an etiological relationship between the veteran's 
current right knee disability and his service-connected left 
knee disability.  It was the lack of evidence of an 
etiological relationship between the two disabilities which 
was the basis for the April 1989 denial.

VCAA

Having reopened the claim for service connection for right 
knee disability secondary to the veteran's service-connected 
internal derangement of the left knee, the Board must now 
consider whether the RO has fulfilled its duty to assist the 
veteran as required by the VCAA.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.3265(a)).  As noted earlier, the RO notified the 
veteran of the information needed to support his claim and 
the types of evidence VA would assist the veteran in 
obtaining.  Further, the record shows that the RO has 
undertaken all possible development for this claim, and all 
known service medical records, VA and private medical 
records, VA examination reports in March 1997, January 1999 
and August 1999, as well as Social Security records have been 
obtained and associated with the claims file.  The Board 
finds that, based on the circumstances described above, the 
requirements under the VCAA (as pertain to this issue) have 
been satisfied.

Merits Analysis

At this point, the Board notes that where the RO initially 
finds no new and material evidence to reopen and the Board 
then finds that such new and material evidence has in fact 
been received (thus reopening the claim), then the case must 
be remanded to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).  However, in this case the RO has 
effectively reopened the claim and considered the issue on 
the merits.  There is therefore no prejudice to the veteran 
by the Board now also proceeding with a merits analysis. 

The evidence demonstrates that the veteran did not complain 
of or receive treatment for his right knee during service.  
Separation examination in November 1977 showed that the lower 
extremities were clinically evaluated as normal.  Right knee 
disability was first manifested a number of years after 
service.  There is no basis on which to find a direct 
relationship between current right knee disability and the 
veteran's period of active duty service.

VA medical records, social security records, and VA 
examination reports demonstrate that the veteran has a 
current right knee disability.  The first evidence of a right 
knee disability was from VA hospital records from March 1986 
to April 1986 where the veteran was noted as having sustained 
a sprain to his right medial collateral ligament while in a 
detoxification treatment program in early 1986.  

VA medical records show that the veteran's right knee was 
operated on in September 1998.  There was no discussion 
regarding an etiological relationship between the veteran's 
right knee disability and his service-connected left knee 
disability.  

In addition to the two medical statements from January 1999 
discussed earlier, the veteran was given three VA 
examinations.  All three VA examination reports concluded 
that the veteran's right knee disability was not 
etiologically related to his service-connected left knee 
disability. 

VA examination report in March 1997 noted that the veteran 
informed the examiner that he injured his right knee in 1986 
when he was playing basketball.  Examination of the right 
knee showed no swelling or deformity, and some mild medial 
joint line tenderness.  The examiner found that based on the 
history from the veteran, particularly the fact that he did 
not really have the ambulation problems for the last ten 
years because of the left knee, the right knee disability was 
not related to the left knee.

VA examination in February 1999 noted that the examiner 
reviewed the claims file.  The veteran explained that his 
right knee was better after the surgery, but he still had 
problems with it being stiff, weak and tiring.  Examination 
showed no acute or chronic swelling, deformity, and no 
erythema.  

The examiner opined that it was less likely than not that the 
left knee disability was the cause of his right knee problems 
based on the fact that there was no alteration in gait or 
stance because of the left knee.  Further, the veteran had 
sprained his right knee playing basketball in the 1980's, but 
was not severe enough on history to be the cause of his 
current right knee disability.  The veteran stated that this 
was a minor sprain and did not cause him any significant 
problems at the time.  In regards to the VA physician's 
January 2001 medical statement, the examiner stated that in 
the absence of any strong history of the left knee giving way 
at the time of the minor sprain of the right knee, she did 
not think that the right knee sustained a significant injury 
at that time.  Therefore, it is the examiner's opinion that 
the current right knee disability is a separate coincidental 
occurrence of degenerative joint disease of the right knee, 
and not caused by the left knee.  

VA examination report in August 1999 indicated that the 
examiner reviewed the claims file.  The examiner noted that 
the veteran did not have any knee flare-ups or changes since 
the February 1999 examination and indicated that when the 
left knee flared up, the veteran's right knee did not.  There 
was no evidence on examination of a limp or altered gait that 
would predispose the veteran to any right knee degenerative 
joint disease.  It was the examiner's opinion again that the 
right knee disability was not related to the veteran's 
service-connected left knee disability.  In a January 2001 
addendum to the August 1999 VA examination report, the 
examiner noted that it was her opinion that she cannot 
conclude that the right knee is secondary to or aggravated by 
the left knee, since there was no evidence of a limp or 
altered gait from the left knee.  

The veteran's essential argument is that his right knee 
disability is secondary to, or aggravated by, his service-
connected internal derangement of the left knee.  The veteran 
testified at his personal hearing that he has pain in both of 
his knees and his right knee gives out and causes him to 
fall.  

Upon review, all three examination reports included a 
rationale based upon objective examination and review of the 
veteran's records.  In contrast, the two January 2001 medical 
opinion statements were not as complete.  The first January 
2001 opinion was based upon the history as given by the 
veteran and not by a complete review of the claims file, nor 
were there any findings of objective evidence to support his 
conclusion.  The second January 2001 opinion did not include 
any rationale or basis for his opinion and also provided no 
objective evidence to support his conclusions.  Furthermore, 
there is no other competent medical evidence to support the 
conclusions of either January 2001 medical opinions.  As 
such, the Board finds that all three VA examination reports 
are more persuasive evidence than the two January 2001 
medical opinion statements. 

While the veteran may sincerely believe that his right knee 
disorder is related to the left knee disability, he is not 
competent to offer opinions as to medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  After 
weighing the competent evidence of record, the Board finds 
that the preponderance of such evidence is against the right 
knee disability claim.  In making this determinations, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable determination as to this issue. 


ORDER

The veteran's claim of entitlement to service connection for 
right knee disability has been reopened.  To this extent, the 
appeal is granted. 

Entitlement to service connection for right knee disability 
is not warranted.  Entitlement to service connection for low 
back disability is not warranted.  To this extent, the appeal 
is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

